COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Kevin Wiemken v. Waller County, et al.

Appellate case number:     01-19-00628-CV

Trial court case number: 2019-03-8723

Trial court:               506th District Court of Waller County

         The appellant, Kevin Wiemken, has filed a motion, titled, “Motion this court for an
extension of 45 days or Dismiss with Prejudice Jurisdiction was not proven on the Record,” which
the appellant amended three days later. No response has been filed. See TEX. R. APP. P. 10.3(a).
Neither the appellant’s original nor amended motions comply with Texas Rule of Appellate
Procedure 10, which governs motions filed in Texas appellate courts. Rule 10.1 requires a motion
to “state with particularity the grounds on which it is based;” “set forth the order or relief sought;”
and “in civil cases [such as this one], . . . contain or be accompanied by a certificate stating that
the filing party conferred, or made a reasonable attempt to confer, with all other parties about the
merits of the motion and whether those parties oppose the motion.” See TEX. R. APP. P. 10.1(a)(2),
(3), and (5).
         In addition, to the extent the appellant’s motion and amended motion seek to extend time
to file appellant’s brief, neither motion complies with Rule 10.5(b), which requires all motions to
extend time to state: (1) the deadline for filing the item in question; (2) the length of the extension
sought; (3) the facts relied on to reasonably explain the need for an extension; and (4) the number
of previous extensions granted regarding the item in question. See TEX. R. APP. P. 10.5(b)(1)(A)–
(D). Moreover, the clerk’s record has not been filed and the reporter’s record was only recently
filed on September 17, 2019. Thus, the appellant’s motion to extend time to file appellant’s brief
is premature. See TEX. R. APP. P. 38.6(a)(1) (providing that appellant’s brief is due within 30 days
after the later of the date the clerk’s record or the reporter’s record was filed).
       Accordingly, the appellant’s motion and amended motion are DENIED.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn Keyes
                      Acting individually        Acting for the Court

Date: ___October 17, 2019___